Title: From George Washington to John Canon, 16 September 1787
From: Washington, George
To: Canon (Cannon), John



Sir,
Philadelphia Sept. 16th 1787

I was suprized to find by your letter of the 8th of may, dated in this City (received after I came to it) that you had not got the letter I wrote to you sometime before under cover to Colo. Bayard of Pittsburg especially as the Colonel has acknowledged the receipt of it, and promised that it should be carefully forwarded to your house.
In that letter, to the best of my recollection, I requested that you would take charge of all my concerns—as well as those in Fayette, as Washington Counties & act for me as you would do for yourself. To this, if my memory serves me, your powers already extend—if not, I now give them to you by this letter.
I cannot consent to take two dollars a acre for the Land in Washington County. If the Government of this Country gets well toned, and property perfectly secured, I have no doubt of obtaining the price I have fixed on the land, and that in a short time, in the mean while, I had rather rent it from year to year than give leases for a term of years as the latter will certainly impede the Sale.
For the Land in Fayette County, I have been offered the price I had fixed on it—viz. Forty Shillings pr Acre—by a number of New Jersey people but we have differed with respect to the mode of payment and perhaps shall never agree I would not therefore have you Slip an opportunity of disposing of that Tract, if that price and the payment thereof is well secured. I would, as I thi[n]k you have already been informed; be content

with one fourth of the money paid down—the remainder in four annual payments with interest.
I am willing to take usual allowance of the Crops which were on the ground and hope you have taken your measures accordingly less than this, the Tenants cannot I should conceive think of giving—as the whole of them might have been demanded. I am Sir Yr Most Obed. Servant

G. Washington

